UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                           AUG 4 2021
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
In re: IN THE DISCIPLINARY MATTER                  No. 20-55199
OF NINA RAE RINGGOLD, California
State Bar No. 133735,                              D.C. No. 2:19-ad-00196-VAP
______________________________                     Central District of California,
                                                   Los Angeles
NINA RINGGOLD, California State Bar
No. 133735,                                        ORDER

                   Petitioner-Appellant.

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

        The panel has voted to deny the petition for panel rehearing.

        The full court has been advised of the petition for rehearing en banc and no

judge has requested a vote on whether to rehear the matter en banc. See Fed. R.

App. P. 35.

        Ringgold’s petition for panel rehearing and petition for rehearing en banc

(Docket Entry No. 26), and motion for judicial notice (Docket Entry No. 25), are

denied.

        The court sua sponte withdraws the April 29, 2021 memorandum

disposition. A replacement memorandum disposition will be filed concurrently

with this order.

        No further filings or petitions for rehearing will be entertained in this closed

case.
                           NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 4 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: IN THE DISCIPLINARY MATTER               No. 20-55199
OF NINA RAE RINGGOLD, California
State Bar No. 133735,                           D.C. No. 2:19-ad-00196-VAP
______________________________

NINA RINGGOLD, California State Bar             MEMORANDUM*
No. 133735,

                Petitioner-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Nina Ringgold appeals pro se from the district court’s orders in her

disciplinary action. To the extent we have jurisdiction, it is under 28 U.S.C.

§ 1292(a)(1). We review for an abuse of discretion. Jackson v. City & County of

San Francisco, 746 F.3d 953, 958 (9th Cir. 2014). We affirm in part and dismiss



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in part.

       The district court did not abuse its discretion by denying Ringgold’s request

to file a motion in her separate civil action.1 See Bias v. Moynihan, 508 F.3d 1212,

1223 (9th Cir. 2007) (“Broad deference is given to a district court’s interpretation

of its local rules.”); C.D. Cal. L.R. 83-3.3 (“Any attorney previously admitted to

the Bar of this Court who no longer is enrolled as an active member of the Bar,

Supreme Court, or other governing authority of any State . . . shall not practice

before this Court.”); see also Jackson, 746 F.3d at 958 (setting forth requirements

for a preliminary injunction).

       We lack jurisdiction to consider the district court’s orders entered on

October 29, 2019 and December 11, 2019 because they are not final appealable

orders. See 28 U.S.C. § 1291 (jurisdiction of appeals from “final decisions”);

Midland Asphalt Corp. v. United States, 489 U.S. 794, 798 (1989) (“For purposes

of [28 U.S.C. § 1291], a final judgment is normally deemed not to have occurred

until there has been a decision by the District Court that ends the litigation on the

merits and leaves nothing for the court to do but execute the judgment.” (citation

and internal quotation marks omitted)). Moreover, Ringgold did not file a notice

of appeal within 30 days after entry of these orders. See Fed. R. App. P. 4(a)(1)



       1
           There were four plaintiffs in that action, including Ringgold. The
proposed motion was sought to be filed on behalf of all four plaintiffs

                                           2                                     20-55199
(notice of appeal must be filed within 30 days after entry of the order appealed

from).

         We do not consider matters not specifically and distinctly raised and argued

in the opening brief, including Ringgold’s request for relief under 28 U.S.C.

§ 1651. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); Acosta-

Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by

argument in appellant’s opening brief are waived).

         All pending motions are denied.

         AFFIRMED in part, DISMISSED in part.




                                           3                                    20-55199